DETAILED ACTION
This action is in response to the amendment filed 03 March 2022.
Claims 1, 4–6, 10, 13–15, 19–22, 24, and 25 are pending. Claims 1, 10, and 19 are independent.
Claims 1, 4–6, 10, 13–15, 19–22, 24, and 25 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
The amendment does not comply with 37 C.F.R. § 1.121(c)(2), which requires that text added to claims be underlined. For example, claim 1 formerly recited “evaluate and generate the data relative to one or more parameters associated with an electronic billboard subscribed to a single Really Simple Syndication (RSS) feed”. To facilitate compact prosecution, the claims will 
Response to Arguments
The objection to the title of the invention is withdrawn in light of the amendment.
The objections to claims 1, 3–7, 10, 12–16, and 19–25 are withdrawn in light of the amendment.
The rejections of claims 1, 3–7, 10, 12–16, and 19–25 under § 112, 1st paragraph, are withdrawn in light of the amendment.
The rejections of claims 3, 7, 12, 16, and 23 under § 112, 4th paragraph, are withdrawn in light of the amendment.
Applicant's arguments, see remarks, filed 03 March 2022, with respect to the rejection(s) of claim(s) 1, 4–6, 10, 13–15, and 19–22, 24, and 25 under § 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cabral.
Claim Interpretation
Claims 1, 4–6, 10, 13–15, 19–22, 24, and 25 recite “shar[ing] the single RSS feed via a social website of an advertiser to targeted audiences for receiving messages or customers feedback to be transmitted to the electronic billboard as live update”. The use of “to be transmitted to…” expresses that the clause recites an intended use of the 
Claim Objections
Claims 1, 4–6, 10, 13–15, 21, 22, 24, and 25 are objected to because of the following informalities:
Claim 1 recites a duplicated clause: “in response to the display server’s approval of the publication message, publish and combine the data into a single RSS feed in response to the approval of the publication message”.
Claim 1 twice recites “one or more placeholder” which should instead be “one or more placeholders”.
Claim 4 is written as depending from claim 3, which has been canceled. For the purposes of examination, this claim will be treated as instead depending from claim 1.
Claim 10 twice recites “one or more placeholder” which should instead be “one or more placeholders”.
Claim 13 is written as depending from claim 12, which has been canceled. For the purposes of examination, this claim will be treated as instead depending from claim 10.
Claims 4–6, 13–15, 21, 22, 24, and 25 depend from either claim 1 or claim 10, and are objected to for the same reasons.
Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 1, 4, 6, 10, 13, 15, 19, 20, 24, and 25 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Saracino et al. (US 2009/0144157 A1) [hereinafter Saracino] in view of Wilkins (US 2008/0263467 A1), Nussey (US 2007/0094390 A1), Zwicky et al. (US 7,685,191 B1) [hereinafter Zwicky], and Cabral (US 2003/0149601 A1).
Regarding independent claim 1, Saracino teaches [a] system comprising:	a display server connected to an electronic billboard, wherein the display server having at least one processor; and (Saracino, ¶ 35)	a non-transitory computer-readable medium having instructions executable by the at least one processor, the instructions causing the at least one processor in the display server to: (Saracino, ¶ 12)	receive from a user device, a publication message comprising data, wherein the data comprises at least one text and at least one image; The creation of messages sent to authorized administrators for the approval of a new digital displays for digital signage; the message including images and text (Saracino, ¶¶ 12, 26, 92).	evaluate and generate the data relative to one or more parameters associated with an electronic billboard subscribed to a single Really Simple Syndication (RSS) feed; A process of approval for the advertising media, that approval is generated based in part on network condition to the display and the proper payments having been received (Saracino, ¶¶ 39–40). The data for the digital signage may be received via an RSS feed (Saracino, ¶¶ 92, 95).	approve the publication message for publication to the RSS feed based on the evaluation; Determining if the media has been approved based on the approval process (Saracino, ¶ 40).	[…]	deliver the single RSS feed to the electronic billboard; The use of communication over a network to deliver digital signage messages from a channel (Saracino, ¶ 35); the “feed” can be an RSS feed (Saracino, ¶¶ 92, 95).	cause the electronic billboard to divide the single RSS feed into the at least one text and the at least one image; An RSS feed wherein the structure of the RSS file format requires images and references to images be separate (i.e., divided into a section for text and a section for media) when rendered for the user. That RSS feed having image content with dedicated text which are accessed and displayed separately (Saracino, ¶ 92).	[…]	cause the electronic billboard to display the display template on a display of the electronic billboard; and The display of those messages on dedicated display hardware (Saracino, ¶ 35).
	[…]
Saracino teaches a digital signage server with an approval system, but does not expressly teach combining data into a single RSS feed. However, Wilkins teaches:	in response to the display server’s approval of the publication message, publish and combine the data into a single RSS feed in response to the approval of the publication message and […]; The use of customizable templates for use as a displayed advertisement, this template allows the creation of a document consisting of text and images (Wilkins, ¶ 26); the building of playlists (i.e., feed) composing of the templates created by the automated templates generator (i.e., the text and at least one image) (Wilkins, ¶ 27).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino with those of Wilkins. One would have been motivated to do so in order to use smart templates to extend the capabilities of the graphics program 13 by adding signage features, allowing users to author content that includes video, animations, graphics, audio, live data and more (Wilkins, ¶ 23).
Saracino/Wilkins teaches digital signage using templates, but does not expressly teach filling a template using an RSS feed. However, Nussey teaches:	transmit a display template comprising one or more placeholders for displaying data of the single RSS feed to the electronic billboard; The system receives a transmitted content item; the content item being a template 	cause the electronic billboard to populate the one or more placeholder of the display template with the at least one text and the at least one image; and The incomplete content item is filled with information from an RSS feed created by the RSS catcher (Nussey, ¶¶ 45, 47); the distribution of approved content by means of an RSS feed (Nussey, ¶ 45). The RSS feed is displayed by an RSS feed recipient [i.e., the electronic billboard of Saracino] (Nussey, ¶ 48).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino/Wilkins with those of Nussey. One would have been motivated to do so in order to provide a simpler and more secure means of delivering advertisements to the billboard (Nussey, ¶ 18).
Saracino/Wilkins/Nussey teaches digital signage using RSS feeds, but does not expressly teach sharing the feed on a “social website”. However, Zwicky teaches:	share the single RSS feed via a social website of an advertiser to targeted audiences for receiving messages or customer feedback to be transmitted to the electronic billboard as live update RSS feeds are placed on a web page based on keywords associated with, e.g. the preceding page and/or a search query (Zwicky, col. 19 l. 10–25). [The specification does not define “social website” but gives an example of “a custom branded web site designed specifically for the advertiser to deliver messages to targeted audiences” (specification, ¶ 36). Zwicky teaches placing advertisements, RSS feeds, etc. on pages based on, e.g. the 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino/Wilkins/Nussey with those of Zwicky. One would have been motivated to do so in order to display the feed to more users who would find it relevant [thereby exposing the advertising content in the feed to more potential customers] (Zwicky, col. 19 l. 30–55).
Saracino/Wilkins/Nussey/Zwicky teaches displaying an advertisement from an RSS feed on an electronic billboard, and alerting an administrator if no content exists for a period of time (Saracino, ¶ 34) but does not expressly teach displaying a default ad after a time. However, Cabral teaches:	causing the electronic billboard, after a predetermined time period for displaying the display template lapses, to display a standard default advertisement. A network [electronic] billboard displays ads based on a table having dates and time slots (Cabral, ¶ 42, FIG. 4). Empty slots are filled with default ads (Cabral, ¶ 60). [Therefore, after the advertisements in the originally filled time slots are displayed, the default ad(s) placed in the empty time slots would be displayed.]
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino/Wilkins/Nussey/Zwicky with those of Cabral. One would have been motivated to do so in order to fill empty time without requiring manual intervention (as in Saracino).
Regarding dependent claim 4, the rejection of parent claim [1] is incorporated and Saracino/Wilkins/Nussey/Zwicky/Cabral further teaches:	wherein combining the at least one text and the at least one image comprises including in the at least one text a predefined tag indicative of the at least one image; and The billboard receives markup language files, e.g. HTML or XML, that embed still or moving pictures, or Flash movies, using tags (Cabral, ¶¶ 16, 64).	wherein the electronic billboard is caused by the at least one processor to divide the RSS feed into the at least one text and the at least one image by identifying the predefined tag. The billboard displays images based on the tags referencing them (Cabral, ¶¶ 64–74).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Saracino/Wilkins/Nussey/Zwicky/Cabral further teaches:	wherein the publication message is received by an email. The use of automated emails to send a notification to the user (Saracino, ¶ 78).
Regarding independent claim 10, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 13, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 15, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding independent claim 19, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 24, the rejection of parent claim 1 is incorporated and Saracino/Wilkins/Nussey/Zwicky/Cabral further teaches:	wherein the instructions cause the at least one processor to:	select a channel from a plurality of different channels based on content of the data for delivery of the single RSS feed, wherein each channel is associated with the display template; and An RSS channel devoted to filling a display template; that channel being used to transmit content to be inserted into the template (Nussey, ¶ 49).	deliver the RSS feed over the selected channel, wherein the selected channel is associated with the electronic billboard. The use of a communication over a network to deliver digital signage messages from a channel (Saracino, ¶ 35).
Regarding dependent claim 25, this claim recites limitations similar to those of claim 24, and therefore is rejected for the same reasons.
Claims 5, 14, 21, and 22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Saracino in view of Wilkins, Nussey, Zwicky, and Cabral, further in view of Vymenets et al. (US 2012/0309461 A1) [hereinafter Vymenets] and Thormodsen et al. (US 2004/0075866 A1) [hereinafter Thormodsen].
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated. Saracino/Wilkins/Nussey/Zwicky/Cabral teaches digital signage with an approval system, but does not expressly disclose using a character count or resolution threshold. However, Vymenets and wherein the evaluation comprises one of comparing a character count of the at least one text relative to a character count threshold value associated with the electronic billboard, comparing a resolution of the at least one image relative to a resolution threshold value associated with the electronic billboard, and a combination thereof. Detection that a character count for a group of text has exceeded a threshold and does not allow the text to be published until the character count is reduced below the threshold (Vymenets, ¶ 65). An approval process wherein the system analyzes an image to determine that it means a minimum resolution quality threshold before publishing the image (Thormodsen, ¶ 31).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino/Wilkins/Nussey/Zwicky with those of Vymenets and Thormodsen. One would have been motivated to do so in order to prevent user-input text from exceeding a restriction, and to ensure a level of quality appropriate for publishing thereby increasing the quality of the published product
Regarding dependent claim 14, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Regarding dependent claim 21, the rejection of parent claim 5 is incorporated and Saracino/Wilkins/Nussey/Zwicky/Cabral/Vymenets/Thormodsen further teaches:	wherein approving the notification message comprises one of:	approving the at least one text for publication to the single RSS feed based on a result of the comparison indicating that the character count of the at least one text is less than the character count threshold value; and Detection that a character count for a group of text has exceeded a threshold and does not allow the text to be published until the character count is reduced below the threshold (Vymenets, ¶ 65).	approving the at least one image for publication to the single RSS feed based on a result of the comparison indicating that the resolution of the image is greater than the resolution threshold value; and An approval process wherein the system analyzes an image to determine that it means a minimum resolution quality threshold before publishing the image (Thormodsen, ¶ 31).	approving both the at least one text and the at least one image for publication to the single RSS feed based on respective comparison results. Determining if the media has been approved based on the approval process (Saracino, ¶ 40).
Regarding dependent claim 22, this claim recites limitations similar to those of claim 21, and therefore is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176